Citation Nr: 1812149	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  08-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral foot disorder characterized by numbness and tingling in the toes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from April 2000 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board remanded this case in December 2010, August 2014, and July 2017.

The Veteran testified at a hearing before the undersigned in December 2017.  He also testified at a hearing before a different Veterans Law Judge (VLJ) in September 2010.  The VLJ who presided at that hearing is no longer at the Board.  Transcripts of both hearings are in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim is remanded to afford the Veteran another opportunity to appear for a VA examination of his feet.  The Board remanded this case in December 2010 for such an examination, but the record reflects that he did not appear for it.  The Board finds that he should be given another opportunity to appear for a VA examination at this juncture.  

Accordingly, the case is REMANDED for the following action:

1.  Add to the claims file any outstanding VA treatment records dated since February 2018.  

2.  Arrange for a VA neurological examination of the Veteran's feet, as well as a medical nexus opinion, as specified below.

After reviewing the claims file and examining the Veteran, the examiner is asked to render an opinion as to whether any current diagnosis pertaining to the Veteran's feet is at least as likely as not (50% or more probability) related to his active service, including his in-service shin splints.  The examiner's attention is drawn to the fact that the Veteran reported during service that his great toes tingle on occasion (June 2002 STR).  He was prescribed foot orthotics in March 2001, with a diagnosis of shin splints. 

If no current diagnosis or pathology is identified, the examiner must make this clear in the examination report. 

The examiner must provide a complete explanation in support of the conclusion reached. 

3.  Then, after completing any other development that may be indicated, readjudicate the claim.  If the claim is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals


for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




